COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-11-00250-CV


BNSF Railway Company                       §   From the 236th District Court

                                           §   of Tarrant County (236-223592-07)

v.                                         §   May 22, 2014

                                           §   Opinion by Justice Dauphinot

James E. Phillips                          §   Dissent by Justice Meier


                        JUDGMENT ON REHEARING

      After considering the Appellant’s motions for rehearing and reconsideration

en banc, Appellee’s response, and Appellant’s reply, this court denies the motion

for reconsideration en banc in a separate order today, and we deny the motion

for rehearing.   We withdraw our August 1, 2013 opinions and judgment and

substitute the following.

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.

      It is further ordered that Appellant BNSF Railway Company shall pay all

costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Lee Ann Dauphinot______________
   Justice Lee Ann Dauphinot